Citation Nr: 1216661	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected rheumatoid arthritis of the shoulders, elbows, hands, wrists and right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, S.W. and B.W.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to May 2008 and from June 1992 to September 1992, and April 1996 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned in January 2012.  A transcript of the hearing is associated with the claims folder.

The Veteran submitted additional evidence at the hearing.  He included a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ).  However, as the Veteran's claim will be remanded for additional development, the AOJ will have an opportunity to review the evidence in the first instance.

The Veteran had also perfected an appeal for entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of a fracture of the left shoulder and scapula.  The Veteran withdrew this issue at his hearing in January 2012 and submitted written confirmation of the withdrawal of the issue at that time.  Thus, the issue is not before the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran had several periods of active duty.  His latest period was from July 2005 to May 2008 when he was retired from service by way of physical disability.  The Army determined that the Veteran was permanently disabled as a result of gout and rheumatoid arthritis.  He was retired with a 40 percent disability rating.

The Veteran submitted his claim for service connection for a number of issues, to include his rheumatoid arthritis, in July 2008.  He was afforded a VA general medical examination in September 2008.  The examiner made a determination that the Veteran's rheumatoid arthritis was in remission.

The Veteran was granted service connection for rheumatoid arthritis of the shoulders, elbows, hands, wrists and right ankle by way of a rating decision dated in April 2009.  He was given a noncompensable disability rating based on the determination in his military records that there had been no reoccurrence of or incapacitating exacerbations since 2007.

The Veteran submitted his notice of disagreement (NOD) with the rating in June 2009.  He submitted statements from himself and his wife regarding the symptoms he experienced and how incapacitating they were.  

As noted in the Introduction, the Veteran testified at a Travel Board hearing in January 2012.  He provided further evidence that he had experienced a reoccurrence of his rheumatoid arthritis and how it had affected his ability to work as well as on a daily basis.  The Veteran submitted records from his private physician, D. Ridens, M.D., for the period from June 2009 to April 2010.  The medical records document the Veteran's complaints and note a progressive worsening of symptoms.

The Veteran also submitted a copy of a prescription for wheelchair from a D. Wagner, M.D., that was provided in October 2011.  The Veteran testified that he had experienced a very severe episode in October 2011 and that was when the prescription for the wheelchair was given.

The Veteran was last examined for his service-connected rheumatoid arthritis in September 2008.  He has presented very credible lay evidence of a worsening of his disability since that time.  He has also provided medical evidence that demonstrates active rheumatoid arthritis.  A new VA examination is required to properly assess his disability status.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

2.  After completion of the above, the Veteran should be afforded a VA examination to determine the nature, extent and severity of his rheumatoid arthritis disability.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests and studies should be performed.  The results of any tests or studies must be included in the examination report.

In addition to the necessary findings from the physical examination, the examiner is asked to provide an opinion as to whether the Veteran experiences symptom combinations productive of definite impairment of health or incapacitating episodes.  The examiner must record in detail the frequency of incapacitating episodes and their duration, as well as any constitutional manifestation, or active process, and any weight loss or anemia.

3.  The RO must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

